FILE COPY




SHARON KELLER                                                                                         DEANA WILLIAMSON
 PRESIDING JUDGE                  COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                          (512) 463-1551
                                        P.O. BOX 12308, CAPITOL STATION
BARBARA P. HERVEY
BERT RICHARDSON                               AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
KEVIN P. YEARY                                                                                         GENERAL COUNSEL
                                                                                                         (512) 463-1597
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER
JESSE F. MCCLURE, III
  JUDGES



                                          Wednesday, October 06, 2021

  10th Court of Appeals Clerk
  Nita Whitener
  Mclennan County Courthouse
  501 Washington Ave., RM 415
  Waco, TX 76701
  * Delivered Via E-Mail *

  Re: Melton, Guy Douglas
  CCA No. PD-0521-21                                                                    COA No. 10-21-00134-CR
  Trial Court Case No. DC-F202000726

            The court has issued an opinion on the above referenced cause number.

                                                                           Sincerely,




                                                                           Deana Williamson, Clerk


  cc:      Presiding Judge 249th District Court (Delivered Via E-Mail)
           State Prosecuting Attorney (Delivered Via E-Mail)
           District Clerk Johnson County (Delivered Via E-Mail)
           District Attorney Johnson County (Delivered Via E-Mail)
           Guy Douglas Melton




                        SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                             WEBSITE WWW.TXCOURTS.GOV/CCA